United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1699
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Shahid R. Pratt,                         *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 18, 2008
                                 Filed: September 24, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Shahid Pratt appeals the sentence the district court1 imposed after revoking his
supervised release. We affirm.

        We find that the revocation sentence of 14 months in prison is not unreasonable.
First, the sentence was within both the statutory limits and the Chapter 7 advisory
Guidelines range of 8-14 months. See 18 U.S.C. § 3583(e)(3) (authorizing up to 2-
year prison term upon revocation of supervised release where original offense was

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Class C felony); U.S.S.G. § 7B1.4(a) (range for Grade C violation with Category VI
criminal history is 8-14 months in prison). Second, in sentencing Pratt, the district
court considered appropriate factors, including Pratt’s history and characteristics, the
circumstances of his offense, and the need for deterrence. See 18 U.S.C. § 3553(a)(1)-
(2), (a)(4)(B), § 3583(e) (permitting imposition of revocation sentence after
consideration of certain § 3553(a) factors); United States v. Larison, 432 F.3d 921,
923 (8th Cir. 2006) (district court need not mechanically list every § 3553(a)
consideration when sentencing defendant upon revocation of supervised release).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-